Citation Nr: 1722154	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent from September 30, 2011 until June 8, 2015 and 20 percent thereafter for right lower extremity radiculopathy. 

2.  Entitlement to an initial evaluation in excess of 10 percent from September 30, 2011 until June 8, 2015 and 20 percent thereafter for left lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The matter was last before the Board in April 2015, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C. Following the issuance of a June 2015 rating decision in which the initial rating of both conditions was raised to 20 percent, effective June 8, 2015, and a September 2015 supplemental statement of the case which denied an evaluation in excess of 20 percent from June 8, 2015, the case was returned to the Board for its adjudication.  

The Veteran testified at a March 2015 hearing at the RO held before the undersigned Veterans Law Judge (VLJ) via video conference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the right lower extremity radiculopathy has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve.  

2.  For the entire period on appeal, the left lower extremity radiculopathy has been manifested by no more than moderate, incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent have been met for right lower extremity radiculopathy for the period from September 30, 2011 until June 8, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for an initial rating in excess of 20 percent for right lower extremity radiculopathy have not been met for any period during the pendency of this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial rating of 20 percent have been met for left lower extremity radiculopathy for the period from September 30, 2011 until June 8, 2015.  U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for an initial rating in excess of 20 percent for left lower extremity radiculopathy have not been met for any period during the pendency of this appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Where, as here, the underlying service connection claim has been granted and the Veteran's claim for a higher initial rating arises from his appeal of the initial evaluation assigned, the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  Accordingly, no additional notice is required, and any defect in the notice is not prejudicial. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service VA and private treatment records.  The Veteran was afforded thorough VA examinations in December 2011 and June 2015 to evaluate the nature and severity of his bilateral lower radiculopathy conditions, with an addendum opinion in February 2012.  He has also submitted personal statements and was afforded an opportunity to testify before the undersigned at a March 2015 videoconference hearing.  He has not identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing in March 2015, the Veteran's representative as well as the undersigned VLJ pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The Veteran was asked questions regarding his history of symptoms and why he believed he was entitled to an increased rating for each condition.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's April 2015 remand, the AMC was directed to obtain and associate with the claims file update VA treatment records dating from September 2010 to November 2012, and from September 2013 to the present.  The AMC was then instructed to schedule the Veteran for a VA examination to evaluate the severity of the Veteran's bilateral lower extremity radiculopathy.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to adjudicating the issue on remand, the AMC obtained the requested VA treatment records, dated through May 2015, and associated them with the claims file.  The Veteran was then scheduled for a VA examination in June 2015, wherein the examiner carried out a physical examination and offered an opinion as to the severity of the bilateral lower extremity radiculopathy conditions.  In light of the fact that AMC obtained the requested records, associated them with the claims file, and afforded the Veteran an appropriate examination with an opinion regarding the severity of the bilateral lower extremity radiculopathy conditions, the Board finds that the AMC substantially complied with the Board's remand directives.  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection was granted for bilateral lower extremity radiculopathy in a March 2012 rating decision effective September 30, 2011.  After the Veteran appealed the initial rating and the matter came before the Board, it was remanded to the AMC in April 2015 for further development, to include affording the Veteran a new VA examination in June 2015 to evaluate the severity of both conditions.  Pursuant to the findings in that examination, the AMC, in a June 2015 rating decision, increased the evaluation of both conditions to 20 percent effective June 8, 2015, the date of the VA examination.  A September 2015 supplemental statement of the case confirmed the increased evaluation and denied a rating in excess of 20 percent from June 8, 2015. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2016).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's bilateral lower extremity radiculopathy has been rated pursuant to Diagnostic Code 8520, which corresponds to incomplete paralysis of the sciatic nerve with associated neurological impairment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  The Board also notes that pursuant to 38 C.F.R. § 4.124a, when the involvement of a nerve is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In a September 2011 statement, a Dr. J.D. identified himself as the treating physician for the Veteran's back condition and related radicular symptoms.  He found that the Veteran experienced moderate to severe pain in his right leg due to lower extremity radiculopathy.  He did not comment as to the severity of the radicular symptoms in the left lower extremity.  A review of the treatment records accompanying the September 2011 statement show that the Veteran sought treatment for numbness in his left thigh in July 2006; however, there were no more recent treatment records available that corresponded to the time period at issue in this appeal. 

The Veteran was afforded a VA examination in December 2011 to evaluate the nature and severity of his bilateral lower radiculopathy conditions.  He reported that he experienced numbness in his legs radiating from his buttocks to his foot when he stood up as well as numbness of his thighs and feet.  A physical examination revealed pain, paresthesias and numbness that was severe in the right lower extremity and moderate in the left lower extremity.  The examiner did not note any muscle atrophy.  A reflex examination indicated hypoactive reflexes in the lower extremities bilaterally, while a sensory examination showed decreased sensation in the lower leg/ankle and feet/toes bilaterally.  After the physical examination, the examiner opined that the peripheral neuropathy would contribute to occupational and functional impairment in the form of limited sitting, standing, bending and/or lifting.  

The December 2011 examiner provided an addendum opinion in February 2012 to specifically comment on the severity of the various radiculopathy conditions.  After reviewing the claims file and the September 2011 examination report, he opined that Veteran experienced mild incomplete paralysis of the sciatic nerve bilaterally.  The rest of the lower extremity nerves were found to be normal.  

A July 2012 MRI performed by a Dr. E.S. revealed significant L4/5 right lateral recess stenosis, mild to moderate L5/S1 spinal canal stenosis with no impingement of any nerve root, and moderate L3/4 left foraminal stenosis with mild L3/4 spinal canal stenosis.  Thereafter, September 2012 treatment records with Dr. E.S. show that the Veteran complained of lumbar pain radiating down both legs, with associated numbness.  The Veteran stated that his right leg symptoms were more severe than his left leg symptoms, although he did report that both of his feet would go numb when he had to stand at work.  A physical examination showed diminished sensation in the right lower extremity and diminished reflexes bilaterally.  It was Dr. E.S.'s opinion that the Veteran's bilateral lower extremity radiculopathy symptoms warranted a disability rating in excess of 10 percent due to the loss of sensation in the bilateral lower extremities as well as intermittent weakness.  

During the March 2015 hearing, the Veteran reported that he experienced shooting pain in both legs daily that radiated down to his feet.  He approximated his pain to be an eight on a ten-point scale.  In addition to pain, he endorsed symptoms of numbness and fatigue in both legs, and stated that he wore a back brace whenever he worked.  He also reported that he had difficulty sleeping due to the lower extremity pain.  The Veteran's spouse confirmed that the Veteran appeared to be in constant pain and had reduced mobility when he attempted to walk while he was in pain.  

Pursuant to the April 2015 Board remand, the Veteran was scheduled for a new VA examination in June 2015.  He reported constant numbness and pain radiating from his lower back into his buttocks to his legs and feet.  According to him the pain would become so severe in his legs that it made it difficult to concentrate during the day and sleep at night.  The lower extremity pain was worse after standing, sitting or driving a vehicle for an extended period of time.  A physical examination revealed severe pain, paresthesias and numbness bilaterally.  No muscle atrophy was noted in the lower extremities.  A reflex examination showed hypoactive reflexes in the knees, while a sensory examination showed decreased sensation in the bilateral lower legs/ankles as well as the bilateral feet/toes.  After reviewing the physical examination results and the claims file, the examiner found that there was incompletely paralysis of the lower extremities with moderate severity, with involvement of the sciatic, external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, and obturator nerves.  The examiner concluded the examination by opining that the Veteran's radiculopathies of both the upper and lower bilateral extremities would result in occupational and functional impairment in the form of limited standing, sitting, walking, bending, crawling, stooping, or heavy lifting or carrying.  

In evaluating the above evidence, the Board finds that symptoms manifest in September 2012 (Dr. E.S.'s outpatient record), clearly support a 20 percent evaluation for each extremity.  Not only did the Veteran complain of sensory symptoms in the lower extremities, i.e. pain and numbness, but Dr. E.S. also found that the Veteran's lower extremity radiculopathy resulted in intermittent weakness.  

The question of whether the 20 percent evaluations should go back to September 30, 2011 is less clear.  On the one hand, the December 2011 VA examination revealed pain, paresthesias and numbness that was severe in the right lower extremity and moderate in the left lower extremity.  On the other hand, the February 2012 addendum reflects the revised view from this examiner that the symptoms were actually mild in degree.  The Board has reviewed the February 2012 addendum and does not find that an adequate rationale has been presented for the revised assessment.  For that reason, the Board finds that the 20 percent evaluation should be effectuated from September 30, 2011, the date that service connection went into effect, as the preponderance of the evidence supports an at least moderate disability picture bilaterally.  

That said, at no point during the pendency of the appeal have the symptoms of the Veteran's bilateral lower extremity radiculopathy conditions rose to the level of moderately severe incomplete paralysis, as would be necessary for a 40 percent rating. 

To begin, although Dr. J.D. in his September 2011 statement found that the Veteran experienced moderate to severe pain in his right leg due to the lower extremity radiculopathy, there was no indication that the Veteran had reported any symptoms of muscle weakness or loss of function due to lower extremity radiculopathy in either the right or the left lower extremity.  As noted previously, when neurological involvement is wholly sensory, as the record shows it was during the period prior to September 4, 2012, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The assigned initial 20 percent evaluations fully contemplate sensory involvement of a moderate degree.  

Shifting focus to the evidence beginning in September 2012, which appears to show a general increase in severity bilaterally, Dr. E.S.'s outpatient record shows that not only did the Veteran complain of sensory symptoms in the lower extremities, i.e. pain and numbness, but there was also intermittent weakness.  That said, the Board does also conclude that a rating in excess of 20 percent is not warranted even in light of this later evidence; it is consistent with the assigned 20 percent evaluations, just less ambiguously so than the evidence dated prior to September 2012.  Although the June 2015 physical examination showed no muscle atrophy or weakness, the Veteran did report that the pain in his legs was so severe that it made it difficult to concentrate during the day and sleep at night.  As indicated during his March 2015 hearing, the Veteran has been working as a postal employee.  Moreover, the June 2015 VA examiner opined that the radiculopathy of the lower extremities resulted in moderate incomplete paralysis.  After reviewing the record, which does not show muscle atrophy or significant weakness of any part of the lower extremity and which reflects symptoms that are still mostly sensory in nature, the Board concurs with the June 2015 VA examiner in finding that the symptoms of the lower extremity radiculopathy are no more than moderate in degree.  Accordingly, ratings in excess of 20 percent are not warranted.  

Additional considerations

The Board has considered whether assignment of a total disability rating based on individual unemployability (TDIU) is appropriate, but finds that it is not applicable in this case.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  The relevant issue in the analysis of a TDIU claim is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Here, the Veteran has not claimed that he is precluded from obtaining and maintaining substantially gainful employment by virtue of his service-connected disabilities, nor does the evidence suggest that this is so.  As stated, the Veteran's hearing testimony reflects his employment for the postal service.  Under these circumstances, the Board does not find that the Veteran's case warrants further TDIU consideration.

As a concluding matter, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).












ORDER

An initial rating of 20 percent for right lower extremity radiculopathy for the period from September 30, 2011 until June 8, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for right  lower extremity radiculopathy for the period beginning June 8, 2015 is denied.

An initial rating of 20 percent for left lower extremity radiculopathy for the period from September 30, 2011 until June 8, 2015 is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial rating in excess of 20 percent for left lower extremity radiculopathy for the period beginning June 8, 2015 is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


